Citation Nr: 9900040	
Decision Date: 01/04/99    Archive Date: 01/12/99

DOCKET NO.  94-01 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for thrombophlebitis.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. J. Kunz, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1967 to August 
1991.  This appeal comes to the Board of Veterans' Appeals 
(Board) from a May 1992 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA)  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he was diagnosed with 
thrombophlebitis in both calves during service and therefore, 
service connection for this disorder is warranted.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the claim for service 
connection for thrombophlebitis is not well grounded.


FINDING OF FACT

The veteran has not submitted competent medical evidence of 
current thrombophlebitis or current residuals of 
thrombophlebitis.


CONCLUSION OF LAW

The claim for service connection for thrombophlebitis is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for 
thrombophlebitis.  Service connection may be established for 
a disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1998).  A person who submits 
a claim for veteran's benefits has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a).  The United States Court of Veterans 
Appeals (Court) has defined a well grounded claim as a 
plausible claim; one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  When a veteran has presented a well grounded 
claim within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), the VA has a duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107(a).

In Caluza v. Brown, 7 Vet. App. 498 (1995), the Court set out 
three requirements that must be met in order for a claim of 
service connection to be considered well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be competent evidence 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence).  Third, there must be 
competent evidence of a nexus between the injury or disease 
in service and the current disability (medical evidence).  
The third requirement can be satisfied by a statutory 
presumption that certain diseases that manifest within 
certain prescribed periods are related to service.  Caluza, 7 
Vet. App. at 506.

The veterans service medical records reveal a diagnosis of 
thrombophlebitis in 1975.  In a VA medical examination in 
December 1991, the veteran reported that on one occasion 
during service, doctors told him that he had thrombophlebitis 
in both calves.  He did not recall having swelling, having 
his feet kept elevated, or having any symptoms of 
thrombophlebitis.  In the 1991 VA examination, there were no 
circulatory abnormalities, and no abnormalities of the 
calves.  The examining physician reported that the veteran 
had a questionable history of one episode of thrombophlebitis 
of both calves, and that he was currently asymptomatic.

On VA examinations in March 1996 and May 1997, the veteran 
reported that he did not remember ever having had 
thrombophlebitis.  He did not report any current symptoms 
attributed to present or past thrombophlebitis.  The 
examining physicians found that there was no evidence of 
acute thrombophlebitis of the lower extremities or of post-
phlebitic syndrome.

The medical examinations since the veterans service 
discharge have produced no medical diagnosis that the veteran 
currently has thrombophlebitis or any residuals of any past 
thrombophlebitis.  Medical evidence of a current disability 
is required to form a well grounded claim for service 
connection for a disability.  See Caluza, 7 Vet. App. at 506.  
In the absence of evidence of thrombophlebitis or a current 
disability related to thrombophlebitis, the veterans claim 
for service connection for thrombophlebitis is not well 
grounded.  Therefore, the claim is denied.



ORDER

Service connection for thrombophlebitis is denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
